 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2   The Fletcher Firm, P.C.
 3   5510 South Fort Apache Rd.
     Las Vegas, Nevada 89148
 4   Telephone: (702) 835-1542
     Facsimile: (702) 835-1559
 5   maf@fletcherfirmlaw.com
     Attorney for Defendant, Dennis Green
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00095-APG-NJK
10                           Plaintiff,
                                                           STIPULATION TO CONTINUE
11   v.                                                    SENTENCING
12   DENNIS GREEN,
13                           Defendant.
14
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Susan Cushman, Assistant United States Attorney,
16
     counsel for the United States of America, and Maysoun Fletcher, Esq., counsel for Dennis
17
     Green that the sentencing hearing currently scheduled for June 10, 2019, at 9:30 a.m. be
18
     vacated and set to a date and time convenient to this Court but no sooner than ninety (90) days.
19
     The Stipulation is entered into for the following reasons:
20
          1. Additional time is needed by the defense to prepare for sentencing.
21
          2. Mr. Green is incarcerated and, after consultation with his counsel, does not object to the
22
             continuance.
23
          3. The additional time requested is not sought for purposes of delay, but to allow counsel
24
             for defendant sufficient time to prepare for sentencing.
25
          4. Denial of this request for continuance could result in a miscarriage of justice.
26


                                                       1
 1      5. For all of the above-stated reasons, the ends of justice would be best served by a

 2          continuance of sentencing.

 3      6. This is the second request for a continuance of sentencing.

 4   DATED   this 23rd day of May, 2019.

 5
     NICHOLAS A. TRUTANICH
 6   United States Attorney
 7   /s/ Susan Cushman
     SUSAN CUSHMAN
 8   Assistant United States Attorney
 9
     /s/ Maysoun Fletcher, Esq.
10   MAYSOUN FLETCHER, ESQ.
     Counsel for Dennis Green
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26


                                                    2
 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2
     The Fletcher Firm, P.C.
 3   5510 South Fort Apache Rd.
     Las Vegas, Nevada 89148
 4   Telephone: (702) 835-1542
     Facsimile: (702) 835-1559
 5   maf@fletcherfirmlaw.com
 6   Attorney for Defendant, Dennis Green

 7                                     UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00095-APG-NJK

10                            Plaintiff,
                                                            FINDINGS OF FACT, CONCLUSIONS
11   v.                                                     OF LAW AND ORDER

12   DENNIS GREEN,

13                            Defendant.

14

15                                          FINDINGS OF FACTS

16   Based upon the pending stipulation of the parties, and good cause appearing therefore, the Court
     finds that:
17        1.   Additional time is needed by the defense to prepare for sentencing.
18        2.   Mr. Green is incarcerated and, after consultation with his counsel, does not object to
19             the continuance.
20        3. The additional time requested is not sought for purposes of delay, but to allow counsel
21             for defendant sufficient time to prepare for sentencing.
22        4.   Denial of this request for continuance could result in a miscarriage of justice.
23        5. For all of the above-stated reasons, the ends of justice would be best served by a
24             continuance of sentencing.
25        6. This is the first request for a continuance of sentencing.
26


                                                        3
 1                                    CONCLUSIONS OF LAW

 2          1.      Denial of this request for continuance would likely result in a miscarriage of

 3   justice; and

 4          2.      For all of the above-stated facts, the ends of justice would be best served by a

 5   continuance of the sentencing hearing.

 6                                              ORDER

 7          IT IS FURTHER ORDERED that the sentencing hearing currently scheduled for June

 8                                                        September 19, 2019
     10, 2019, at 9:30 a.m., be vacated and continued to_______________________________ at the

 9            9 30 __.m.
     hour of __:__  a    in Courtroom 6C.

10          DATED this _____          May
                        28th day of ___________________, 2019.

11

12
                                                        ANDREW P. GORDON
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25
26


                                                    4
